Citation Nr: 1815620	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-36 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for recurrent cysts on face, arms, and ears. 

2.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A Board videoconference hearing before the undersigned Veterans Law Judge was held in May 2017.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. §§ 5107 (a), 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4) (2017).

Regarding the issue of service connection for recurrent cysts on face, arms, and ears, the Board notes that the Veteran has testified that it is the result of herbicide exposure during his active duty service in the Republic of Vietnam.  The Board notes that the Veteran's service treatment records reflect an in-service seboraeus cyst diagnosis and treatment on his right ear lobe.  The post-service medical records indicate reports of a large right shoulder lipoma and a small sebaceous cyst.  

As the Veteran has not been afforded a VA examination for the purposes of obtaining a nexus opinion, and based on his competent lay contention, one should be conducted.

The duty to assist includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the recurrent cysts on face, arms, and ears disorders for which the Veteran seeks service connection are not among those for which service connection is presumed given presumptive exposure to herbicides.  38 C.F.R. 3.309 (e).  However, despite the presumptive regulations, a Veteran may establish service connection based on exposure to herbicides with proof of actual, direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The examiners should therefore opine as to the possibility of service connection, notwithstanding the presumptive regulations.


Regarding the issue of entitlement to TDIU, the Board finds that this claim is inextricably intertwined with his pending claims for service connection.  The TDIU claim cannot be reviewed while these pending claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's claims for service connection.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dermatology examination by a physician with appropriate expertise.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's medical history and assertions.  All tests deemed necessary shall be conducted and the results reported in detail.  The examiner should provide answering the following: 

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any recurrent cysts on face, arms, and ears, are of service onset or otherwise related to active service or any incident of such service, to specifically include exposure to herbicides during his service in Vietnam. 

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints and lay history should be recorded in full and addressed.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought, to include the claims of service connection for recurrent cysts on face, arms, and ears and entitlement to TDIU, is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




